Criminal Opinion template







NUMBER 13-00-368-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI


CHRISTUS SPOHN HEALTH SYSTEM CORPORATION, Appellant,


v.



NUECES COUNTY HOSPITAL DISTRICT,  Appellee.


On appeal from the 347th District Court
of Nueces County, Texas.


O P I N I O N


Before Justices Hinojosa, Yañez, and Chavez (1)
Opinion Per Curiam



 Christus Spohn Health System Corporation ("Spohn") filed a declaratory judgment action and a demand for arbitration in a
contract dispute.  Appellant appealed an order by the 347th District Court in Nueces County staying arbitration.  In a prior
opinion we affirmed the judgment of the trial court and found that there was no arbitration provision that applied to the
dispute.  Spohn filed a motion for rehearing. The underlying issues giving rise to this controversy have now been settled
and resolved.  We vacate our prior opinion and, pursuant to Texas Rules of Appellate Procedure 42, reverse the judgment
of the trial court and remand this matter back to the trial court for further proceedings in accordance with the settlement.
We dismiss the motion for rehearing as moot.  


PER CURIAM


Do not publish.
Tex. R. App. P. 47.3.


Opinion delivered and filed 
this 11th day of January, 2001.      
1.      Retired Justice Melchor Chavez assigned to this Court by the Chief Justice of the Supreme Court of Texas pursuant to
Tex. Gov't Code Ann. § 74.003 (Vernon 1998).